1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
8                                                ***
9    ROBERT MARC LEEDS,                                Case No. 3:15-cv-00261-LRH-CBC
10                                     Petitioner, ORDER
            v.
11
     WARDEN BACA, et al.,
12
                                   Respondents.
13

14

15          Respondents’ fourth unopposed motion for enlargement of time (ECF No. 72) is

16   GRANTED. Respondents shall have to and including December 11, 2018, within which

17   to file an answer to the remaining claims of the petition in this case.

18          DATED this 29th day of November, 2018.

19

20                                                      LARRY R. HICKS
                                                        UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28                                                 1
